Citation Nr: 0515261	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-02 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to October 
1978.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  This rating decision denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, headaches, a thoracic spine 
disorder, and Parkinson's disease.  The RO granted service 
connection for traumatic arthritis and degenerative disk 
disease of the cervical spine, while deferring decisions 
regarding claims for service connection for post-traumatic 
stress disorder (PTSD), a lumbar spine disorder, a chronic 
shoulder disorder, and a right eye disorder.  The RO later 
adjudicated these additional claims.  The veteran did not 
disagree with the decision regarding his Parkinson's disease 
and withdrew his substantive appeal concerning the claim for 
service connection for a thoracic spine disorder.  And a 
September 2002 rating decision granted service connection for 
hearing loss in his left ear.  So those claims are no longer 
in appellate status before the Board.  See 38 C.F.R. 
§ 20.204(b), (c).

In December 2003, the Board remanded the remaining claims at 
issue (for service connection for headaches and right ear 
hearing loss) to the RO for further development.  
Subsequently, the RO, in a December 2004 rating decision, 
granted service connection for headaches.  So the only issue 
left for consideration is whether the veteran also is 
entitled to service connection for right ear hearing loss.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claim has been obtained.

2.  There is no persuasive medical evidence of record 
indicating the veteran has right ear hearing loss sufficient 
to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered a disability by VA standards; and 
even were the Board to assume, for the sake of argument, that 
he does have sufficient hearing loss in his right ear to meet 
the requirements of this regulation, there still is no 
medical evidence suggesting he has right ear hearing loss 
causally or etiologically related to his service in the 
military.

3.  The hearing loss in the veteran's left ear is already 
service connected, as is his tinnitus.


CONCLUSION OF LAW

The veteran does not have a hearing loss disability involving 
his right ear as a result of disease or injury incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).



First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The October 1998 rating 
decision appealed, the December 1998 statement of the case 
(SOC), and the December 1999, September 2002, and December 
2004 supplemental statements of the case (SSOC), as well as 
February 2002 and May 2004 letters to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the 
February 2002 and May 2004 letters, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided a 
VA examination and a hearing before the RO.  He was also 
provided several other opportunities to submit additional 
evidence in support of his claim - including following the 
RO's February 2002 and May 2004 VCAA letters.  He also had an 
additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, records show the veteran was not provided the 
required VCAA notice regarding his claim until the February 
2002 letter.  This obviously was after the initial 
adjudication of his claim in October 1998.  But bare in mind 
that initial adjudication occurred several years prior to 
even the VCAA's existence.  So there was no way the RO 
possibly could have complied with a law that did not yet even 
exist.

The more recent May 2004 VCAA letter was issued after the 
December 1998 SOC and the December 1999 and September 2002 
SSOCs.  So compliance with the explicit timing requirements 
of §5103(a) is seemingly impossible without the nullification 
of the initial RO decision.  No matter, though.  In Pelegrini 
II, the Court clarified it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id., at 122.  The Court further stated that in 
order to comply with the appellant's right to appellate 
review under 38 C.F.R. §7194(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123-124, citing Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) 
("holding that the Board is not permitted, consistent with 
section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  This already has occurred in this particular 
case, however.

Bare in mind, as already mentioned, the Board remanded this 
case to the RO in December 2003 - partly to ensure 
compliance with the VCAA by tying up any loose ends 
concerning it.  And in response, on remand, the RO sent the 
veteran the May 2004 VCAA letter.  This, incidentally, was 
prior to sending him the December 2004 SSOC - when the RO 
readjudicated his claim based on any additional evidence that 
had been submitted or otherwise obtained since the initial 
rating decision at issue, SOC, and any prior SSOCs.  This 
also was before his appeal was recertified to the Board for 
adjudication.  So he already has been fully apprised of this 
law and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Indeed, he even had 
an additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.  See, too, Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the February 2002 and May 
2004 VCAA notice letters that were provided to the claimant 
do not contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The February 2002 and May 2004 VCAA letters 
requested that he provide or identify any evidence supporting 
his claim.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).

With respect to the VCAA letters of February 2002 and May 
2004, the veteran was requested to respond within 60 days, 
respectively, but the letters informed him that he had up to 
one year to submit evidence.  And it has been more than one 
year since the letters.  Nonetheless, 38 C.F.R. § 3.159(b)(1) 
(2003) was invalidated by the United States Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions are chronic, per 
se, and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's November 1957 Report of Medical Examination for 
purposes of enlistment shows that clinical evaluation of his 
ear canals and eardrums was normal.  No audiometric testing 
was performed.

The veteran's November 1963, September 1964, January 1965, 
January 1966, January 1967, February 1968, January 1970, 
October 1973, and July 1978 Reports of Medical History 
indicate he denied experiencing ear problems and using or 
needing a hearing aid.  The accompanying Reports of Medical 
Examination show that clinical evaluation of his ear canals 
and eardrums was normal.

Audiometric testing in November 1963 showed right ear pure-
tone thresholds were 20 decibels at 500 Hertz, 5 decibels at 
1000 and 2000 Hertz, 15 decibels at 3000 Hertz, and 10 
decibels at 4000 Hertz.  In September 1964, right ear pure-
tone thresholds were 15 decibels at 500 Hertz, 10 decibels at 
1000 and 2000 Hertz, and 20 decibels at 3000 and 4000 Hertz.  
January 1965 audiometric testing showed right ear pure-tone 
thresholds were 20 decibels at 500 Hertz, 15 decibels at 
1000 and 2000 Hertz, 10 decibels at 3000 Hertz, and 20 
decibels at 4000 Hertz.  January 1966 audiometric testing 
showed right ear pure-tone thresholds were 20 decibels at 500 
Hertz, 5 decibels at 1000 and 2000 Hertz, 10 decibels at 
3000 Hertz, and 20 decibels at 4000 Hertz.  And, January 1967 
audiometric testing showed right ear pure-tone thresholds 
were 15 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 5 
decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 20 
decibels at 4000 Hertz.  (Note:  these audiometric findings 
are obtained by converting from ASA to ISO (ANSI) units).  

The February 1968 audiometric test indicated the veteran had 
right ear pure-tone thresholds of 15 decibels at 500 Hertz, 
15 decibels at 1000, 2000, and 3000 Hertz, and 10 decibels at 
4000 Hertz.  In January 1970, the veteran's right ear pure-
tone thresholds were 15 decibels at 500 Hertz, 10 decibels at 
1000 Hertz, 15 decibels at 2000 and 3000 Hertz, and 10 
decibels at 4000 Hertz.  February 1972 audiometric testing 
showed that the veteran's right ear pure-tone thresholds were 
20 decibels at 500 Hertz, 5 decibels at 1000, 2000, and 3000 
Hertz, and 10 decibels at 4000 Hertz.  In February 1973, his 
right ear pure-tone thresholds were 20 decibels at 500 Hertz, 
20 decibels at 500 Hertz and 5 decibels at 1000, 2000, 3000, 
and 4000 Hertz.  

In January 1974, audiometric testing revealed that his right 
ear pure-tone thresholds were 15 decibels at 500 Hertz, 5 
decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 10 decibels 
at 3000 Hertz, and 5 decibels at 4000 Hertz.  The veteran was 
again provided with audiometric testing in February 1974, 
wherein he had right ear 
puretone thresholds of 10 decibels at 500 Hertz, 5 decibels 
at 1000 Hertz, 0 decibels at 2000 and 3000 Hertz, and 5 
decibels at 4000 Hertz.  And, at his July 1978 retirement 
examination, his right ear pure-tone thresholds were 20 
decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels 
at 2000, 10 decibels at 3000 Hertz, and 20 decibels at 4000 
Hertz

VA treatment notes, dated at various intervals from 1997 
through 1999, show the veteran was treated for a cochlear 
lesion and hearing loss of the left ear.

The veteran was afforded a hearing before the RO in September 
1999.  According to the transcript, he testified that he 
first experienced hearing loss while he was in the military, 
around 1976.  He also testified that he worked as a 
helicopter mechanic for 15 years of his service, with only 
minimal hearing protection.

The veteran was afforded a VA audiology examination in 
September 2002.  According to the report, he complained of 
left ear hearing loss and tinnitus.  He reported that his 
hearing first seemed to be impaired after he fell off a fire 
truck, while working as a fireman.  He related that he hit 
his head and was unconscious for 2 days, and that, 
afterwards, he had problems hearing from his left ear.  He 
also related that he spent the rest of his service as a 
flight mechanic and flight examiner, involving exposure to 
loud noise from aircraft, repair equipment, and the flight 
line.  On audiological evaluation, his right ear pure-tone 
thresholds were 20 decibels at 500 Hertz, 15 decibels at 1000 
Hertz, 5 decibels at 3000 Hertz, and 25 decibels at 4000 
Hertz, with an average pure-tone threshold of 15 decibels.  
His right ear Maryland CNC speech recognition score was 94 
percent.  For both ears, the tympanogram was within normal 
limits, acoustic reflexes were present, and there was no 
reflex decay at 1000 Hertz.  The VA examiner concluded that 
puretone thresholds for the right ear showed normal hearing, 
with good speech recognition ability.  The veteran was also 
found to have mild to moderate sensorineural hearing loss and 
tinnitus of the left ear, likely due to his 
military activities.

Service connection since has been granted for the hearing 
loss in the veteran's left ear, and for his tinnitus.

But the Board finds that the preponderance of the evidence is 
against the claim for service connection for hearing loss in 
the right ear.  Under 38 C.F.R. § 3.385, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) ("[§ 3.385] operates to establish when a 
measured hearing loss is . . . a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met . . .").  Furthermore, 
in Hensley, the Court indicated a veteran need not have met 
the requirements of this regulation while in service, only 
presently.  See Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Here, though, the veteran's right ear puretone thresholds and 
Maryland CNC speech recognition score did not meet the 
minimum requirements of 38 C.F.R. § 3.385.  While the Board 
concedes that his military activities likely involved 
acoustical trauma (as evidenced by his service-connected left 
ear hearing loss and tinnitus), his audiological results 
demonstrate that he does not currently have hearing loss 
in his right ear sufficient to actually be considered a 
"disability" by VA standards.  And absent medical evidence 
of current disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310)).  See, too, Degmetich v. Brown, 104 F.3d 
1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  This finding of no current hearing "disability," 
by VA standards, only applies to the veteran's right ear, 
however, and the veteran is already service-connected for his 
left ear and for his tinnitus.

The only evidence suggesting the veteran has right ear 
hearing loss related to his service in the military comes 
from him, personally.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of this disorder (even were the Board to 
assume, for the sake of argument, that he has sufficient 
hearing loss in his right ear to meet the threshold minimum 
requirements of § 3.385).  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.




ORDER

The claim for service connection for hearing loss of the 
right ear is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


